Per Curiam:
The court below did not err in ordering a, judgment of non-suit. The appellant, upon her own showing, had no case. The evidence fails to disclose any evidence of negligence on the part of the defendants. There was nothing to show that the boy, Willie Jackson, was not competent to give the signals *544to the engineer, nor that the defendants were guilty of negligence in employing him. It was true he was under fourteen years of age, yet his employment called for - no skill or judgment. His duties were automatic; he was merely to repeat signals to the engineer which he received from the workmen in the quarry. It was in evidence that this work had always been performed by boys, and that this particular boy had frequently acted in this capacity before, of which the deceased had knowledge. The risk the latter assumed was one of those which are incident to his employment, and of which he had full knowledge.
Aside from this, we are of opinion that the death of the deceased was the result of his own negligence. The learned judge below said, upon the motion to take off the nonsuit: “ On the occasion in question the signal to change the snap-jack was given by the deceased, who, as soon as it was given, walked to the very spot where he met his death, and was busy with his work when the box came down upon him. He knew the box was descending, or about to descend; he knew he was entitled to no notice of its descent; he could not tell exactly where it would descend, and yet- he goes on about his work without looking out for the box, and apparently without a thought of the impending danger.”
Judgment affirmed.